Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
The Board found as a fact that all members of the proposed unit are extensively engaged in patient care or in patient-related services to the extent that such activities account for 85 to 90 percent of their working time. The remaining 10 to 15 percent of their working time is spent in formal education-related activities such as rounds, classes, conferences and lectures. The Board also found that all members of the proposed unit receive remuneration varying with years of past service, pay wage-related taxes and receive employe benefits such as: Blue Cross and Blue Shield, major medical insurance and group life insurance (identifying them as employes); parking, cafeteria and laundry privileges *543identical to those of other employes; malpractice insurance coverage; workmen’s compensation insurance coverage; and employe identification cards.
Interns, residents and clinical fellows should be considered “employes” under Section 301(2) of the Public Employe Relations Act (PERA), Act of July 23, 1970, P. L. 563, 43 P.S. §1101.301(2) (Supp. 1974-1975), because they spend the bulk of their time performing medical services for which they receive remuneration and because the hospitals themselves treat them as employes for the purpose of determining what benefits they should receive. The members of the proposed unit are unquestionably motivated largely by academic considerations in choosing to serve as interns, residents and clinical fellows. They are also subject to varying degrees of supervision by more experienced members of the hospital staffs. But, I fail to see how these educational aspects of their work can change their status as employes so long as they are primarily engaged in the performance of medical services for patients. Certainly many employes throughout our economy keep educational considerations in mind when choosing a job and they may even be willing to forego a better salary in order to secure educational opportunities, as was apparently the case here. Yet these factors cannot remove such employes from the policy of PERA to promote orderly and constructive relationships between public employers and employes.
Certainly the proposed unit members fall within none of the specific exclusions of Section 301(2) of PERA, which defines “public employe.” It is likewise clear that the Pennsylvania Supreme Court has recently defined the employer-employe relationship under PERA so as to cover these proposed unit members. Sweet v. Pennsylvania Labor Relations Board, 457 Pa. 456, 322 A. 2d 362 (1974).
*544I do recognize, however, that the interns, residents and clinical fellows are, of course, students as well as employes and thus they should be prevented from bargaining on matters which are exclusively within the purview of academic requirements.
The majority also concludes that the members of the proposed unit have no interest in desiring a stable, continuous employer-employe relationship. The record shows that the shortest tenure of any member of the proposed unit is one year and that some members of the proposed unit work for five years at the institution concerned. Even considering the shortest tenure, the public interest would be served by permitting the development of constructive relationships between employers and employes through PERA collective bargaining. Moreover, harmonious relationships and improved conditions worked out through negotiation will also benefit future employees in similar positions.
Judge Mencer and Judge Rogers join in this dissenting opinion.